Title: From Abigail Smith Adams to John Quincy Adams, 13 May 1806
From: Adams, Abigail Smith
To: Adams, John Quincy



My dear son
Quincy. 13 May 1806

When Mr. Hall was here your Father told him that he would leave to you the adjustment of the shares in the cannal. the Sale of them was undoubtedly a great Sacrifice of property at their present valueSo was the payment of the assesments. but I hope it will prove for the best. Your Father says that he would have you take as  of his Shares in the New England Insurence as will repay you what you have advancedI had intended to have  what was due from the Directors for the Medford Farm,  have removed the House, and paid the expences for fencing which have already amounted to a considerable sum, and for planting out a new orchard; but as you have otherways disposed of it, I must Submit to the exigency tho I  find it much more difficult to do anything upon the place. I shall be glad to have the whole buisness setled at  any sacrifice. I think the Shares will never be lower than they now are. the Directors ought to have disposed of some of the Lands instead of a new assesment. The deed shall be forwarded to Atkinson—
Mrs. Roberts Nancy has received a letter from Mrs Adams requesting me to get Mrs Dexter to make her a plumb cake. If you can procure half a dozen pounds of currents, 2 pd Box raisons, 1 pd citron, 2 oz Nutmeg, 2 of Maize, 2 of cinnamon and 4 of cloves I can get the other articles at Mr Brislers, and Mrs. Dexter shall come here and make it for her.
I hope the articles sent to Boston are gone as she wants. some of them  up on Saturday. Your affect Mother,
A Adams